DETAILED ACTION
Claim Objections
Claims 1, 16, 18 and 20 are objected to because of the following informalities:  “the imparted particles” lacks antecedent basis.  Appropriate correction is required.

Claims 1, 16, 18 and 20 are objected to because of the following informalities:  “a part of the coloring material particles” is improper. Specifically, “part” implies that all of the particles form a whole. “Portion” might be more appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (2017/0080714) in view of Hamano et al. (2019/0262490).

 	Regarding claims 1, 16, 18 and 20, Suzuki teaches a wiping device, methods and non-transitory computer readable medium comprising: 
 	a cleaning member (fig. 6, item 46) configured to perform wiping operation to wipe an ejection port surface of a recording head (see fig. 5), wherein the recording head includes the ejection port surface (fig. 4, item 62) on which an ejection port (fig. 4, item 26), for ejecting ink containing particles of a coloring material ([0072]), is formed (see fig. 4); and 
 	a control unit configured to control the cleaning member to perform the wiping operation (see fig. 9). 
	Suzuki does not teach wherein particles are imparted to a surface of the cleaning member. Hamano teaches a wet wiper with abrasive fine resin particles to be imparted to a surface to be wiped (Hamano, Table 1, Example 1, Note that diameter of acrylic resin particle impregnated in wet wipe is 150 nm). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the characteristics of the impregnating liquid of Hamano’s wet wipe to the wet wipe disclosed by Suzuki because doing so would amount to combining prior art elements according to known methods to yield predictable results.   
Upon combination of Hamano with Suzuki, the resultant device would meet the limitation: wherein the imparted particles are different in type from the coloring material particles and each imparted particle has a particle diameter greater than a diameter of each of the coloring material particles (Suzuki, [0072], Hamano, Table 1, Example 1, Note that resin particles of organic pigment coloring of standard colors have a diameter of 100 nm, and resin particles of the imparted particles have an average diameter of 150 nm.
Suzuki in view of Hamano does not explicitly teach wherein each imparted particle is configured such that, as the cleaning member moves along the ejection port surface, imparted particles are in contact with the ejection port surface and the surface of the cleaning member and cooperate to prevent the coloring material particles and the imparted particles from being dragged on the ejection port surface, even while a part of the coloring material particles remain on the surface of the cleaning member throughout the wiping operation.
In no particular order, Examiner finds this added language to not distinguish the claimed invention from the prior art. First, Examiner asserts inherency that particles of the sizes disclosed by Suzuki in view of Hamano would indeed operate in the claimed manner. In the submitted amendment, Applicant has not provided any reasoning for why Applicant believes the prior art does not teach this added language or any citation to the specification that might help to explain just how the added language is intended to distinguish the claimed invention from the prior art. Without any detailed argument whatsoever, Examiner is left to assert that, because all the previously claimed limitations are met, the prior art combination would also function the same way as the claimed invention under the principle of inherency.
Further, as it pertains to all claims beside 18 and 19, the added language is directed to functional language while the inventions are directed to an apparatus and a non-transitory computer-readable medium. According to MPEP 2114, apparatus claims cover what a device is, not what a device does. Here, specific interactions between the imparted particles, the cleaning member, the coloring material particles and the ejection port surface are now recited, but the added language is purely functional. That is, the prior art teaches all of the imparted particles, the cleaning member, the coloring material particles and the ejection port surface, and it is presumed that the prior art functions in the same manner. However, even if the prior art particle interactions did not operate in the exact way claimed, the added language is deemed functional because it recites what the device does, not what the device is. 
Finally, it seems the added claim language recites an intended effect of the invention as opposed to a patentable aspect. That is, to drag the particles on the surface would necessarily damage the ejection port surface. In other words, it would seem that to drag particles on the surface would very much be an undesirable effect of wiping, and thus for such particles to be dragged would destroy the purposed of any ejection port surface and cleaning member. Further, the claim recites “even while a part of the coloring material particles remain on the surface of the cleaning member throughout the wiping operation.” This would seem to be an obvious result of any such wiping member and ejection port surface. Again, because Examiner has not been pointed to any material supporting the amendment, it is not clear to Examiner if there is another meaning of the recited language that Examiner has failed to comprehend.   	Regarding claim 2, Suzuki in view of Hamano teaches the wiping device according to claim 1, wherein the imparted particles are fine resin particles (Hamano, Table 1, Example 1). 	Regarding claim 3, Suzuki in view of Hamano teaches the wiping device according to claim 2, wherein the fine resin particles contain any of fine acrylic resin particles, fine acrylic-styrene resin particles, fine polyethylene resin particles, fine polypropylene resin particles, fine polyurethane resin particles, and fine styrene-butadiene resin particles, each resin particle having a particle diameter of 100 nm to 200 nm (Hamano, Table 1, Example 1).

Regarding claim 4, Suzuki in view of Hamano teaches the wiping device according to claim 1, wherein relative to a hardness of the ejection port surface, the imparted particles have a hardness that prevents deterioration of the ejection port surface by the wiping operation of the ejection port surface with the cleaning member (Suzuki, [0073], Hamano, [0021], Note that any of the resins disclosed by Hamano has lower hardness than the liquid repellent film of Suzuki, formed from a metal alkoxide. See rejection of claim 1. Note that this added language again appears to be an intended effect of the claimed invention, but nothing has been included in the claim to further specify how such prevention occurs. Furthermore, terms like “prevents deterioration” can mean any number of things. For all of the same reasons stated in the rejection of claim 1, this claim is also rejected).

Regarding claim 5, Suzuki in view of Hamano teaches the wiping device according to claim 4. Suzuki in view of Hamano does not explicitly disclose wherein the imparted particles each have hardness of R20 to R60 in Rockwell hardness. Examiner invokes inherency to assert that the methacrylate fine resin particles disclosed as the imparted particles by Hamano necessarily have a Rockwell hardness of R20 to R60. Further, it should be noted that, according to MPEP 2144.05.II.A, where the general conditions of a claim are disclosed in the prior art, it is not patentable to discover optimum or workable ranges by routine experimentation. Here, all elements of claims 1, 4 and 5 are explicitly disclosed in the prior art except for a specific Rockwell hardness. Thus, even if, for the sake of argument, a Rockwell hardness in the range disclosed was not inherent in the prior art, the recitation of the specifically claimed range would constitute an optimization of a range through routine experimentation.
Regarding claim 6, Suzuki in view of Hamano teaches the wiping device according to claim 1, wherein the imparted particles are lower in hardness than the coloring material contained in the ink (Suzuki, [0167], Hamano, [0021], Note that depending on the pigment resin particle and the imparted particle chosen, the limitation is met).
 	Regarding claim 7, Suzuki in view of Hamano teaches the wiping device according to claim 1, wherein the recording head is subjected to treatment imparting water repellency or hydrophilicity to the ejection port surface (Suzuki, [0072]). 	Regarding claim 8, Suzuki in view of Hamano teaches the wiping device according to claim 1, wherein the cleaning member is made of a sheet web or a pad-like non-woven fabric obtained by bonding or intertwining fibers through fusion, mechanical action, or chemical action ([0064]). 	Regarding claim 9, Suzuki in view of Hamano teaches the wiping device according to claim 1, wherein the cleaning member is previously impregnated with the imparted particles (Suzuki, [0085]). 	Regarding claim 10, Suzuki in view of Hamano teaches the wiping device according to claim 1, further comprising a pressing member (Suzuki, fig. 6, item 74) configured to press the cleaning member against the ejection port surface (Suzuki, fig. 6), wherein the wiping operation is performed while the pressing member presses the cleaning member against the ejection port surface (Suzuki, see fig. 9). 	Regarding claim 11, Suzuki in view of Hamano teaches the wiping device according to claim 10, further comprising a supply unit (Suzuki, fig. 6, item 74) configured to supply, to the pressing member, solution containing the imparted particles, wherein the pressing member is made of a porous body, wherein, before the ejection port surface is wiped, the cleaning member is impregnated with the imparted particles by coming into contact with the pressing member, and wherein the cleaning member performs the wiping operation in a state where the cleaning member is impregnated with the imparted particles (Hamano, [0177], Note that the wipe can be spray coated or flow coated). 	Regarding claim 12, Suzuki in view of Hamano teaches the wiping device according to claim 1, wherein a plurality of ejection ports of the recording head, including the ejection port, is arranged in a predetermined direction (Suzuki, fig. 4, Y direction), and wherein the wiping operation is performed by relative movement of the recording head and the cleaning member in the predetermined direction (Suzuki, see fig. 9). 	Regarding claim 13, Suzuki in view of Hamano teaches the wiping device according to claim 1, further comprising: the recording head (Suzuki, fig. 1, item 27); and a conveyance unit (Suzuki, fig. 6, item 18/19) configured to convey a recording medium. 	Regarding claim 14, Suzuki in view of Hamano teaches the wiping device according to claim 1, further comprising a moving unit (Suzuki, fig. 2, item 54) configured to move the cleaning member (Suzuki, compares fig. 2, 6).

Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive.
In no particular order, Examiner finds this added language to not distinguish the claimed invention from the prior art. First, Examiner asserts inherency that particles of the sizes disclosed by Suzuki in view of Hamano would indeed operate in the claimed manner. In the submitted amendment, Applicant has not provided any reasoning for why Applicant believes the prior art does not teach this added language or any citation to the specification that might help to explain just how the added language is intended to distinguish the claimed invention from the prior art. Without any detailed argument whatsoever, Examiner is left to assert that, because all the previously claimed limitations are met, the prior art combination would also function the same way as the claimed invention under the principle of inherency.
Further, as it pertains to all claims beside 18 and 19, the added language is directed to functional language while the inventions are directed to an apparatus and a non-transitory computer-readable medium. According to MPEP 2114, apparatus claims cover what a device is, not what a device does. Here, specific interactions between the imparted particles, the cleaning member, the coloring material particles and the ejection port surface are now recited, but the added language is purely functional. That is, the prior art teaches all of the imparted particles, the cleaning member, the coloring material particles and the ejection port surface, and it is presumed that the prior art functions in the same manner. However, even if the prior art particle interactions did not operate in the exact way claimed, the added language is deemed functional because it recites what the device does, not what the device is. 
Finally, it seems the added claim language recites an intended effect of the invention as opposed to a patentable aspect. That is, to drag the particles on the surface would necessarily damage the ejection port surface. In other words, it would seem that to drag particles on the surface would very much be an undesirable effect of wiping, and thus for such particles to be dragged would destroy the purposed of any ejection port surface and cleaning member. Further, the claim recites “even while a part of the coloring material particles remain on the surface of the cleaning member throughout the wiping operation.” This would seem to be an obvious result of any such wiping member and ejection port surface. Again, because Examiner has not been pointed to any material supporting the amendment, it is not clear to Examiner if there is another meaning of the recited language that Examiner has failed to comprehend.  
	The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853